                                                                                             f. tryr'
                    IN THE UNITED STATES DISTRICT COURT fOR'"^'- '''^ '
                       THE SOUTHERN DISTRICT OF GEORGIA ; |£■           AM IQ: ^7
                               SAVANNAH DIVISION                         i

KATHLEEN HALL,
                                                                           """sTrFstfT. OF G>.
        Plaintiff,

V.                                                            CASE NO.      CV418-310


EQUIFAX      INFORMATION SERVICES
LLC,

        Defendant.



                                           ORDER


        Before      the    Court     is   Plaintiff's        Stipulation        of     Dismissal.

(Doc.        8.)    Pursuant         to    Federal      Rule         of     Civil       Procedure

41(a) (1) (A) (ii) ,        a plaintiff may dismiss an action by filing ^'a

stipulation          of     dismissal       signed      by     all        parties      who       have

appeared." As requested by the parties,                       this action is DISMISSED

WITH     PREJUDICE.          Each     party    shall     bear        its     own       costs        and

attorneys'         fees.    The     Clerk of    Court    is    DIRECTED         to    close      this

case.



        SO   ORDERED       this            day of September 2019.




                                              WILLIAM T.      MOORE,
                                              UNITED    STATES       DISTRICT        COURT
                                              SOUTHERN       DISTRICT      OF   GEORGIA
